     Case 1:16-cv-00095-LLS
     Case 1:16-cv-00095-LLS Document
                            Document 250
                                                             06/lrfu~o::riNY',, .
                                     251 Filed 06/25/20 Page 1 of 4
                                         Filed

                                                                n      ~OCl .\lE7'T
                                                                  I ELECTRO~l(:ALLY
                                                                   I
                                                                                      ytLED
                                                                    DOC#: _ _ _ _ _ _ _ _.,--
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                          DATE FlU .D:    t/2f/,zu
INGBANKN.V.,                                              No. 16 Civ. 95 (LLS)

                   Plaintiff,

       -against-

MN TEMARA, IMO No. 9333929, her engines,
tackle, equipment, furniture, appurtenances, etc., in
rem.,

                   Defendant.


                       STIPULATION AND RU.QP8SF!B ORDER FOR
                             DISMISSAL WITH PREJUDICE

       COME NOW Plaintiff ING Bank NV. as Security Agent under that certain USD

700,000,000 Multicurrency Revolving Borrowing Base Facilities Agreement, dated as of

December 19, 2013 and the related English Omnibus Security Agreement, dated as of December

19, 2013, each between ING Bank and Defendant O.W. Bunker & Trading A/Sand certain of its

affiliates ("ING") and Cimpship Transportes Maritimos, S.A. (the "Vessel Interest"), individually

and on behalf of Defendant MN TEMARA (IMO No. 9333929), (the "Vessel") (collectively, the

"Parties"), filing their Stipulation and Proposed Order for Dismissal With Prejudice, and would

respectfully show as follows:

        WHEREAS, in October 2014, charterer Copenship Bulkers A/S contracted with O.W.

Bunker & Trading A/S ("O,W. Denmark") for the sale and delivery of marine fuel bunkers to the

Vessel in Panama (the "Fuel Delivery"), as more particularly described in the above-captioned

Complaint (Doc. l);
    Case 1:16-cv-00095-LLS
    Case 1:16-cv-00095-LLS Document
                           Document 250
                                    251 Filed
                                        Filed 06/19/20
                                              06/25/20 Page
                                                       Page 22 of
                                                               of 44




       WHEREAS, O.W. Denmark contracted and/or arranged with O.W. Bunker USA Inc.

("O.W. USA") to make or arrange the Fuel Delivery to the Vessel, and O.W. USA subcontracted

with CEPSA Panama, S.A. in connection with the Fuel Delivery to the Vessel;

       WHEREAS, on October 9, 2014, the fuel ordered by Copenship Bulkers NS from O.W.

Denmark was delivered to the Vessel;

       WHEREAS, on May 22, 2015, ING filed the above-captioned Complaint (Dkt. 1) in rem

against the Vessel in the U.S. District Court for the District of Maryland, which action was

subsequently transferred to this Court;

       WHEREAS this Court accepted jurisdiction over this action and there is currently on

deposit in the Court's registry the sum of $266,209.26;

       WHEREAS, also on May 22, 2015, CEPSA Panama, S.A. filed an intervenor complaint in

the Action against the Vessel, ING, and O.W. Denmark (Doc. 18), and, on November 20, 2015,

the Court held that CEPSA International B.V. (together with CEPSA Panama, S.A., "CEPSA")

was the real party in interest (Doc. 79);

       WHEREAS, on August 25, 2016, the Court entered summary judgment dismissing

CEPSA's claims (Docs. 152, 153), which decision was subsequently affirmed by the U.S. Court

of Appeals for the Second Circuit on June 13, 2018, see ING Bank N. V. v. MN Temara, 892 F.3d

511 (2d Cir. 2018);

       WHEREAS, by letter to the Court dated October 12, 2018, counsel for CEPSA confirmed

that the claims asserted by CEPSA had been dismissed and that CEPSA "ha[d] no further

substantive matters before this Court" (Doc. 208)~ and




                                                2
    case
     Case1:16-cv-00095-LLS
          1:16-cv-00095-LLS Document
                             Document250
                                      251 Filed
                                           Filed06/19/20
                                                 06/25/20 Page
                                                           Page33ofof44




        WHEREAS ING and the Vessel Interest (on its own behalf and on behalf of the Vessel)

have executed a confidential settlement agreement dated June 18, 2020 (the "Settlement

Agreement"), concerning ING's claims related to and arising from the Fuel Delivery;

        NOW, IT IS HEREBY

        STIPULATED AND AGREED, by and between the Parties hereto, that, in accordance

with the terms of the Settlement Agreement, the funds on deposit with the Court's registry in this

action, plus any interest accrued under the Court's CRIS system, be disbursed to the Vessel ' s

attorneys in this action, to then be disbursed by them in accordance with the Settlement Agreement;

and it is further

        STIPULATED AND AGREED, pursuant to Fed. R. Civ. P. 41(a), that the above-captioned

action be and is hereby dismissed with prejudice, without attorneys' fees, costs, or expenses to any

party; and it is further

        STIPULATED AND AGREED, that this Stipulation may be filed without further notice

and, for the purposes of filing this Stipulation, this Stipulation may be executed in counterparts,

which, when taken together, shall constitute the entire Agreement, and that signatures by facsimile

and electronic mail should be considered by the Court the same as original signatures.




                                                  3
       Case1:16-cv-00095-LLS
      case  1:16-cv-00095-LLS Document
                              Document250
                                       251 Filed
                                           Filed06/19/20
                                                 06/25/20 Page
                                                          Page44of
                                                                 of44




Dated: New York, New York
       June 19, 2020



By:    ft
James . Power
Marie . Larsen
               11   k       li,,,,-u..,.,..,...       By:   ~b~ '/lv-
                                                      Bruce ~ e n
                                                      Brian P. Maloney
HOLLAND & KNIGHT LLP                                  SEWARD & KISSEL LLP
31 West 52nd Street                                   One Battery Park Plaza
New York, New York 10019                              New York, New York 10004
Telephone: 212-513-3200                               Telephone: 212-574-1200
Fax: 212-385-9010                                     Fax:
Email: james.power@hklaw.com                          Email: paulsen@sewkis.com
        marie.larsen@hklaw.com                               maloney@sewkis.com

Attorneys for Defendant M/ V TEMARA                   Attorneys for Plaintiff ING Bank N. V.,
                                                      as Security Agent

SO ORDERED:

The Warrant for Arrest In Rem for the MN TEMARA dated May 22, 2015, to the extent
still in force, is hereby vacated and this action is dismissed with prejudice.

The Clerk of Court shall forthwith distribute the funds on deposit in this action, plus any
interest accrued under the Court's CRIS system, by check made payable to "Holland &
Knight LLP as attorneys", to be disbursed by Holland & Knight LLP in accordance with the
terms of the Settlement Agreement.


             /,,o,uJ '- . SI~
Hon. Louis L. Stanton
UNITED STATES DISTRICT JUDGE




Dated




                                                  4
